Citation Nr: 1456209	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-15 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for degenerative disc disease of L3-4 and L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from July 1971 through November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for degenerative disc disease L3-4 and L4-5, effective April 25, 2005, with a noncompensable initial disability rating.  The Veteran perfected a timely appeal in which he challenged the assigned initial disability rating.

Testimony was received from the Veteran during an October 2014 Board hearing.  A transcript of this testimony is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Board hearing, the Veteran testified that his lumbar spine disability has worsened since his most recent VA examination in March 2012.  In that regard, he testified that his pain symptoms have worsened and radiates continuously into both lower extremities.  In terms of his functioning, he testified that he is unable to lay down due to spasms and unable to stand for more than 15 or 20 minutes.  In terms of occupation, he testified that he is now working part time and performing mostly desk work because of his inability to perform the ordinary duties of his occupation as a mechanic.

Overall, the Veteran's testimony suggests that his lumbar spine disability has worsened since his March 2012 VA examination.  Under the circumstances, the Veteran should be afforded a new VA examination to assess the severity of all manifestations associated with his lumbar spine disability.  38 C.F.R. § 3.159(c)(4).

The Board also points out that additional evidence, consisting of recent VA treatment records, were submitted by the Veteran during his Board hearing.  This evidence was accompanied by a waiver of review by the agency of original jurisdiction (AOJ), executed validly pursuant to 38 C.F.R. § 20.1304(c); however, was apparently never associated with the electronic claims file.  For this reason, and in order to ensure that the most complete and up-to-date evidence has been associated with the record on appeal, VA should then obtain the records for all VA treatment of the Veteran since June 2012.  Also, the Veteran should be asked to identify any private treatment providers who have rendered any treatment for his back since June 2012.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for an initial disability rating in excess of 10 percent for degenerative disc disease L3-4 and L4-5.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is arranging for him to undergo a new VA examination of his back.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private medical providers who have provided treatment for his back since June 2012.

2.  Obtain the records for all VA treatment received by the Veteran since June 2012, and for any private treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination of his spine, to be performed by an appropriate examiner, to determine the current severity of all manifestations associated with his L3-4 and L4-5 degenerative disc disease.

The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed, including an interview of the Veteran, range of motion testing of the thoracolumbar spine, and neurological testing of the lower extremities.

The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's service-connected low back disability.  If pain is observed during motion, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the lumbosacral spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also specifically indicate whether there is any ankylosis of the spine, and if so, whether such is favorable or unfavorable, and the extent of such ankylosis (specifically, ankylosis is limited to the thoracolumbar spine, or, is present in the entire spine).  In this regard, as to any limitation of motion demonstrated, the examiner should offer an opinion as to the validity of the tested thoracolumbar motion, to include an opinion of whether the Veteran demonstrated full effort during the thoracolumbar motion tests, or whether any severely diminished thoracolumbar motion noted on examination was due to any ankylosis in the spine.

The examiner should determine whether there are any neurological manifestations associated with the Veteran's spine disability, and for any such manifestations, offer an opinion as to which nerve groups are affected.  The examiner should characterize the severity of each such manifestation as being complete or incomplete, and if incomplete, opine as to whether such incomplete paralysis is mild, moderate, or severe (except, if the examiner finds that there is incomplete paralysis of the sciatic nerve, the examiner may characterize such incomplete paralysis as being mild, moderate, moderately severe, or severe [as characterized by marked muscular atrophy]).

The examiner should also comment on the effect of the any noted symptoms and manifestations on the Veteran's daily life and economic adaptability, and expressly state whether the Veteran is able to return to his regular occupation.  If the Veteran is unable to return to his regular occupation, then the examiner must offer an opinion as to whether the Veteran is now unable to secure or follow a substantially gainful occupation because of his lumbar spine disability and/or any associated neurological manifestations.

If a diagnosis of intervertebral disc syndrome (IVDS) is confirmed on neurologic examination and found to be medically related to the Veteran's service-connected back disability, the orthopedic examiner should also render findings particularly responsive to the criteria for rating IVDS.  In this regard, the examiner should comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility. 

5.  After completion of the above development, the issue of the Veteran's entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease L3-4 and L4-5 should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




